Citation Nr: 1425923	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-16 889	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the St. Petersburg, Florida RO, which denied the Veteran's claims of entitlement to service connection for hearing loss and tinnitus.  

On November 22, 2013, the Veteran appeared at the Montgomery, Alabama RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's hearing loss was first shown many years after discharge from service and is not shown by competent evidence to be related to military service.  

3.  Any tinnitus the Veteran experiences is not related to his military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service; sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).  

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in March 2009 from the RO to the Veteran, which was issued prior to the RO decision in July 2009.  That letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that the RO has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  Neither the Veteran nor his representative has contended that any evidence relative to the issues decided herein is absent from the record.  The Veteran was afforded a VA examination.  The report reflects that the examiner solicited the Veteran's history, examined the Veteran, and provided diagnoses and opinions consistent with the record.  Therefore, the examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The Veteran served on active duty from August 1963 to April 1967.  His DD Form 214 reflects that the Veteran's military occupational specialty was a sheet metal worker.  The enlistment examination, dated in August 1963, revealed pure tone thresholds of 0, 0, 0, and 5 decibels in the right ear, and 0, 0, 5, and 0 in the left ear at the 500, 1000, 2000, and 4000 Hertz levels, respectively.  On the February 1967 separation examination, it was noted that the Veteran's hearing was 15/15 in both ears according to the whispered and spoken voice tests.  His service treatment records (STRs) are negative for any history, treatment, or diagnosis of hearing loss or tinnitus.  

Post-service treatment records include VA as well as private treatment reports dated from July 1991 to April 2004.  Among these records is a VA progress note, dated in May 2001, indicating that the Veteran was seen for an audiology consultation; at that time, he reported a gradual deterioration of hearing sensitivity over the past several years.  The Veteran also reported a history of noise exposure from the ship engines and firing range while in the military and heavy equipment and fans as a civilian.  The Veteran indicated that he wore hearing protection approximately 10 percent of the time.  He noted that his brother experienced hearing loss as he aged.  The evaluation revealed borderline normal hearing sensitivity across the frequencies in the right ear, with excellent word recognition; he had normal hearing sensitivity from 250 Hz to 1000 Hz falling to a mild to moderate sensorineural hearing loss from 1500 to 8000 Hz levels with good word recognition.  

The Veteran's claim for hearing loss (VA Form 21-526) was received in February 2009.  Submitted in support of the claim were VA progress notes dated from March 2008 to February 2009.  These records do not reflect any complaints or treatment/evaluation for hearing loss or tinnitus.  

The Veteran was afforded a VA examination in April 2009.  At that time, the Veteran complained of earaches and stated that he "just can't hear."  The Veteran related that, during his four years of military service, he was exposed to machines.  After he left military service, he worked around machines, shipyard tractors, chainsaws and other heavy equipment.  He also reported recreational noise exposure while hunting and woodworking.  The Veteran indicated that he did wear ear protection when he could, but for safety reasons, it was not always practical.  On evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
45
40
LEFT
20
30
55
60
45

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 90 percent in the left ear.  The pertinent diagnosis was mild to moderate sensorineural hearing loss in the right ear and mild to moderately severe sensorineural hearing loss in the left era.  The examiner noted that the Veteran did not report any tinnitus.  The examiner stated that the Veteran's hearing loss was less likely as not caused by or a result of military service.  The examiner explained that, in his civilian work history, the Veteran worked around shipyard tractors, heavy machines and equipment, and during his time with the Forest Commission he worked with chain saws.  He reported that he wore ear protection when he could but for safety reasons, it was not always practical.  

Received in April 2009 were VA progress notes dated from May 2001 to February 2009.  An audiological evaluation, conducted in May 2001 revealed borderline normal hearing sensitivity across the frequencies in the right ear, with excellent word recognition; he had normal hearing sensitivity from 250 Hz to 1000 Hz falling to a mild to moderate sensorineural hearing loss from 1500 to 8000 Hz levels with good word recognition.  

Received in May 2009 were treatment reports from Southwest Alabama Health Services dated from July 1986 to April 2009.  Subsequently received in July 2009 were treatment reports from Southwest Alabama Health Services dated from March 2009 to July 2009.  These records do not reflect any complaints or treatment/evaluation for hearing loss or tinnitus.  

Received in November 2010 was a Social Security Disability Determination and transmittal form, dated in September 2010, indicating that the Veteran was found to have become disabled in April 2008 due to back disability, osteoarthrosis, and allied disorders.  

In response to a request for information (3101 Print), dated in March 2012, the National Personnel Records Center (NPRC) indicated that they were unable to determine whether the Veteran served in the Republic of Vietnam.  It was noted that the Veteran served aboard the USS Princeton LPH 5, which was in the official waters of the Republic of Vietnam from October 27, 2964 to November 9, 1964, November 16, 1964 to December 10, 1964, December 26, 1964 to January 31, 1965, February 9, 1965 to February 28, 1965, July 14, 1966 to August 2, 1966, and from March 18, 1967 to April 6, 1967.  The record, however, provides no conclusive proof of in-country service.  

Received in April 2012 were additional treatment reports from Southwest Alabama Health Services dated from November 1997 to February 2012.  These records do not reflect any complaints or treatment/evaluation for hearing loss or tinnitus.  

Received in September 2012 were VA outpatient treatment reports dated from March 2001 to November 2001, which included the results of an audiological evaluation, conducted in May 2001, which revealed borderline normal hearing sensitivity across the frequencies in the right ear, with excellent word recognition; he had normal hearing sensitivity from 250 Hz to 1000 Hz falling to a mild to moderate sensorineural hearing loss from 1500 to 8000 Hz levels with good word recognition.  

At his personal hearing in November 2013, the Veteran indicated that his military occupational specialty was as a ship fitter; his duties included repairing and maintenance of the ship.  He stated that they worked approximately 8 hours each day.  The Veteran maintained that, as a result of his duties, he was exposed to a lot of noise.  The Veteran indicated that he wore hearing protection in service.  He stated that he first noticed hearing problems when he was 40 years old.  He did not recall having any hearing problems while on active duty.  The Veteran related that he worked in construction after service; he was also exposed to noise during that time.  He worked in chemical plants where he was exposed to noise.  The Veteran indicated that he also wore ear protection during his civilian job.  The Veteran testified that he developed tinnitus around the same time that he noticed the hearing problems.  

III.  Analysis

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a Veteran had qualifying service and organic diseases of the nervous system, such as sensorineural hearing loss, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

A chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975."  Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases does not include any hearing loss or tinnitus.  

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

Hearing Loss

Based on the evidence of record, the Board finds that service connection for hearing loss, to include as due to herbicide exposure, is not warranted in this case.  

In regards to possible herbicide exposure in service, the USS Princeton LPH, as noted above, despite the efforts undertaken to obtain additional information in an attempt to corroborate any exposure while the Veteran served aboard the USS Princeton, the record does not support the Veteran's claim of possible exposure to Agent Orange.  As a consequence, the Board finds that he was not exposed to herbicides during his service and he resultantly does not benefit from a presumption of exposure.  And, in any event, hearing loss is not listed as a disease that has been scientifically correlated to herbicide exposure.  38 C.F.R. § 3.309(e).  Consequently, service connection based on herbicide exposure is not warranted.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).   

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

After a review of the evidence of record the Board finds that the preponderance of the evidence is against the claim of service connection for hearing loss.  Significantly, due to the Veteran's occupational specialty, as a ship fitter, noise exposure in service is conceded.  However, as noted above, the STRs reflect that the Veteran's hearing at the time of his separation in February 1967 was documented as being within normal limits.  See Hensley v. Brown, 5 Vet. App. 155, 156 (1993).  The first post-service clinical documentation of hearing loss is dated in May 2001, more than 34 years after the Veteran's service separation.  Although symptoms, not treatment, are the essence of any evidence of continuity of symptomatology, in a merits context the lack of evidence of treatment may bear on the credibility of the evidence regarding continuity.  See Savage v. Gober, 10 Vet. App. 488 (1997).  Here, the Board finds that any assertion of chronicity and/or continuity is not credible.  The normal separation examination, the denial of hearing loss at separation and the silence of the record for decades after separation from service, along with the Veteran's own concession made on examination that he did not notice either hearing loss or tinnitus until years after service are more reliable evidence regarding onset.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  

The Board additionally observes that there is no evidence that hearing loss was present during the one-year presumptive period after service.  See 38 C.F.R. § 3.309(a).  Indeed, as noted above, hearing loss was evidently first diagnosed in 2001, many decades after the Veteran left military service.  

The only medical opinion regarding nexus to military service is the negative opinion provided by the VA examiner.  The Veteran has not submitted any credible and competent evidence of a nexus to service.  Rather, the competent medical opinion of record dissociates the Veteran's service as the etiology for incurrence or aggravation of his bilateral hearing loss.  Significantly, following his VA examination in April 2009, the VA medical examiner stated that the Veteran's hearing loss was less likely than not caused by or a result of military noise exposure.  Absent competent evidence establishing a link between hearing loss disability and service, the Veteran's claim for service connection for hearing loss cannot be granted.  Again, there is a 34-year gap between the Veteran's discharge from service and the first objective evidence of a hearing loss disability.  The Veteran's statements for treatment purposes place the onset of noticeable hearing loss years after service and there is no competent evidence linking the remote onset to an in-service event.  Rather, the only competent opinion directly addressing the origin of the disability is a negative opinion.  Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of service connection for hearing loss.  See Gilbert, 1 Vet. App. at 55.  

The Board acknowledges the Veteran's assertions that he was exposed to loud noises in service, which he claims caused his bilateral hearing loss.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); also see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Relating noise exposure in service, however, to a current hearing loss disability, especially with a lengthy gap in the medical record, requires opinion evidence from experts with medical training, and is not subject to lay assessment.  The Board finds the opinion of the VA examiner to be more persuasive than the Veteran's lay assertions.  For the reasons stated, the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss.  

Tinnitus

The Board finds that service connection is not warranted for tinnitus.  As noted above, the STRs do not reflect any complaints of or reference to tinnitus.  While the Veteran indicates that he was exposed to a lot of noise working as a ship fitter, the February 1967 separation examination report shows that the ears and drums were normal.  Moreover, post-service private treatment reports show no complaints or references to tinnitus.  

The Board recognizes that the Veteran states that he has tinnitus that is due to noise exposure in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds the opinion of the VA audiological examiner to be more probative than the Veteran's lay opinion.  The audiologist's opinion is also consistent with the record, which, as noted above, reflects that even by the Veteran's own admission his tinnitus was not noticed until years after service.  

In summary, there is no competent evidence linking tinnitus to the Veteran's military service, including noise exposure coincident therewith.  In the absence of a link to military service by competent evidence, service connection may not be granted.  As the preponderance of the evidence is against the claim, service connection for tinnitus is denied.  


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


